DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Request for Continued Examination filed on 08/05/2021.
Claims 3, 7, 13, 17 have been amended and are hereby entered.
Claims 3-4, 6-10, 13-14, and 16-28 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.
Response to Arguments
Applicant’s arguments, see section B. on page 13, filed 08/05/2021, with respect to the objections to claims 13 and 17 have been fully considered and are persuasive. The objections to claims 13 and 17 have been withdrawn. 
Applicant’s arguments, see section II. on pages 13-25, filed 08/05/2021, with respect to the 35 U.S.C. 101 rejection of claims 3-4, 6-10, 13-14, and 16-28 have been fully considered but are generally not persuasive.  The 35 U.S.C. 101 rejection of claims 3-4, 6-10, 13-14, and 16-28 has been maintained. 
First, Applicant lists the judicial exceptions and additional elements of claims 3 and 7 in subsection A. on pages 13-14. Then, in subsection B. on pages 14-18, Applicant argues that based on Examples 37 and 42 of the 2019 PEG there are additional elements in present claims 3 and 7 that are not part of the judicial exception recited in the claims nor identified in the 
Next, Applicant argues in sub-section C. in pages 19-24 that claims 3 and 7 integrate their judicial exceptions into a practical applications because they contains improvements to the functioning of a computer or to any other technology or technical field. Examiner respectfully disagrees. Applicant argues that paragraph 63 of the 06/09/2021 Office Action indicates that claim 3 constitutes an improvement to the functioning of a computing system. However, more efficiently recovering the cost of changes under commercial contracts is an improvement to the abstract idea of the commercial interaction of claim 3, not an improvement to the functioning of a computer system. Specifically, getting financially compensated more quickly for any changes under a commercial contract results in a fewer outstanding charges for the commercial entities to try to chase down and collect. The compensation getting paid sooner does not necessarily require an improvement to a computing system, just that the computing system have access to pertinent information regarding the compensation. Regarding claims 3 and 7, as discussed above the sections of the claims the Applicant is categorizing as additional elements comprise the judicial exceptions of the claims along with the additional elements listed above. The additional elements that are in Applicant’s selections amount to no more than mere instructions to apply the recited judicial exceptions using generic computer components and generic computer implementation. In contrast, Example 42 provides a specific improvement by performing the converting information in any non-standardized format into a standardized information format and allowing remote users to share the information. Example 42 is improving the format conversion capabilities of the computer system, while claim 3 is updating stored data with new data in a generic database as it is received and using the newly updated data to generate a quote using a generic computer system. Regarding claim 7, the GUI that depicts itemized costs and is used to receive user assignments of the costs does not represent a specific improvement of a computing system over prior art systems, as the recited GUI encompasses a generic displaying of information and using a generic means (e.g. text, radio buttons, check boxes, etc.) to receive user selection data. The claimed GUI does not recite any additional features or elements that would distinguish it from a generic GUI.
Regarding claim 8, Applicant argues the claim integrates its judicial exception into a practical application by reciting additional elements that provide an inventive concept to the claim as a whole. Examiner respectfully disagrees. First, Applicant argues that “wherein the one or more itemized costs are associated with occurrence probabilities below a specified threshold value” should be treated as an additional element. However, the full limitation recites 
Applicant further argues that claim 8 being distinguished over the current art of record is strong evidence that the features of claim 8 integrate the claim into a practical application. Examiner respectfully disagrees. As discussed above, the distinguishing features of claim 8 are a part of the claim’s judicial exception. Per MPEP 2106.04 I., “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions.” Therefore, even though the judicial exception recited in claim 8 is distinguished over the current art of record, it is still a judicial exception and cannot integrate the claim into a practical application.  
Applicant argues underneath “Advisory Action-Claim 3” that claims must be evaluated as a whole considering how the limitations interact and impact each other when determining eligibility under 35 U.S.C. 101. While Examiner agrees that claims must be evaluated as a whole, as shown above and will be shown below, the Applicant’s claims, when evaluated as a whole, are nonetheless not patent eligible.
Applicant argues underneath “Advisory Action-Claim 7” that the additional elements of claim 7 cannot be classified mere instructions to apply the judicial exception using generic computer components. As discussed above, what Applicant highlights as additional elements of claim 7 comprises a portion of the claim’s judicial exception (the transport cost plan including estimated itemized costs, displaying a plurality of itemized costs, receiving user selection indicating a set of itemized costs to be associating with the first commercial entity, and 
Finally, Applicant argues in sub-section D in pages 24 and 25 that claims 3, 7 and 8 include limitations that, in combination, are not well-understood, routine or conventional and are thus eligible at Step 2B. Examiner respectfully disagrees. Applicant initially argues that while sending and receiving data over a network is recognized as well-understood, routine and conventional, “conventional…technologies can be used in unconventional ways”. While Examiner agrees that it may be possible for conventional technologies to be used in unconventional ways, Applicant makes no connection between this assertion and the present claims. Therefore, this argument is unpersuasive. Next, Applicant argues that “improved efficiency resulting from at least updating estimated costs based on received actual costs…constitutes an improvement to the functioning of a computing system” and is an improvement beyond what is well-understood, routine and conventional. Examiner respectfully not to the functioning of a computing system. Also as discussed above, per MPEP 2106.04 I., “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions.” Regarding the action of updating of the estimated cost with received actual cost itself, the computer system updates the historical database based on the actual costs. The additional elements of the computer system and the historical database are no more than mere instructions to apply the judicial exception using generic computer components (in this case, a generic computer updating a generic database instead of manually updating a file folder of estimated costs). Mere instructions to apply a judicial exception using generic computer components cannot provide inventive concept per MPEP 2106.05(f). A similar analysis applies even when the claim is considered as a whole. Therefore, the 35 U.S.C. 101 rejections of claims 3-4, 6-10, 13-14, and 16-28 have been maintained. 
Applicant’s arguments, see section III. on pages 25-32, filed 08/05/2021, with respect to the 35 U.S.C. 103 rejection of claims 3-4, 6-10, 13-14, and 16-28 have been fully considered and are partially persuasive. The 35 U.S.C. 103 rejections of claims 3-4, 6, 9-10, 13-14, 16, 19-21 and 23-25 have been withdrawn. The 35 U.S.C. 103 rejections of claims 7, 17 and 26-28 have been maintained. 
First, Applicant argues on pages 26-28 that claim 3 has been amended to re-include the features that were identified in the 12/14/2020 Office Action as novel/non-obvious over the current art of record. Applicant further argues on pages 31 and 32 that claim 13 has been amended in a similar manner as claim 3, and that the dependent claims of claims 3 and 13 now overcome the cited art at least by virtue of their dependence on claims 3 and 13. Examiner agrees, and, for the reasons to be gone through in greater detail in the Novel/Non-Obvious 
Next, Applicant argues on pages 28-31 that claim 7 has been amended to overcome the 35 U.S.C. 103 rejection. Examiner respectfully disagrees for the reasons below.
On page 29, Applicant argues that Aguilar (https://smartphones.gadgethacks.com/how-to/use-your-phones-camera-split-bills-more-easily-with-friends-0160623/, “Use Your Phone's Camera to Split Bills More Easily with Friends”) does not teach the amended feature of claim 7 that the plurality of itemized costs displayed in the GUI include one or more estimated costs. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the fact pattern of this case, the combination of references teaches that the costs include estimated costs (particularly McCandless Fig. 4 elements 425 and 430 as well as [0056] "The electronic device may also optionally locally identify (block 425) at least one current condition, such as timing considerations, weather information, origin location information, destination location information, traffic information, and/or the like" and [0057] "The electronic device may determine (block 430), based on the at least one current condition..., a dynamic pricing rule relevant to the shipping job and indicating a pricing adjustment to the base pricing rate. In embodiments, the dynamic pricing rule...may indicate a premium or discount to the base pricing rate." Also see [0025] “The dynamic pricing module 110 may interface with a database 108 or other type of memory configured to store data accessible by the dynamic pricing module 110”). The combination also teaches the expected and estimated costs are itemized (particularly [0126] “the FP module allocates appropriate portions of the actual costs incurred by the carriers (and itemized in the carrier invoices)” of Arunapuram). Aguilar is teaching the use of the interface for assigning responsibility of the itemized costs of the combination, which include estimated costs. Thus, it is combination of McCandless, Khasis, Dube, Arunapuram and Aguilar that the newly amended claim feature is taught. 
On pages 29 and 30, Applicant argues that Examiner has improper hindsight in the combination of references to teach claim 7. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
On pages 29-31, Applicant argues that the combination used to teach claim 7 consisting of five references is an indication of the non-obviousness of the combination. Applicant further argues that the reasoning of In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991) does not apply to the combination of references for claim 7 because Aguilar does not contemplate allocation of estimated costs, instead contemplating allocation of incurred costs. Examiner argues that per MPEP 2141.01(a) I. “In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004)… a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.” Examiner argues that Aguilar is analogous art to the claimed invention, because the assigning of incurred costs in Aguilar is analogous to the assigning of estimated costs of the amended claim 7. Specifically, it is in the assigning of responsibility for a cost that Aguilar is reasonably pertinent to the claimed invention. Whether the charges themselves have been interface of Aguilar, which is being incorporated into the combination of McCandless, Khasis, Dube and Arunapuram, inoperable. Users could still tap on selected itemized costs to assign them to different parties regardless of if the dollar amounts being assigning had been levied or were estimates of future costs. As discussed in the rejection of claim 7, one of ordinary skill in the art would have recognized that applying the known technique of Aguilar to the combination of McCandless, Khasis, Dube and Arunapuram would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Aguilar to the teaching of the combination of McCandless, Khasis, Dube and Arunapuram would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such associating itemized costs via user selections on a graphical user interface. Further, applying associating itemized costs via user selections on a graphical user interface to the combination of McCandless, Khasis, Dube and Arunapuram would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the commercial entities to have more flexibility in dividing shipping costs than the prescribed rules of Arunapuram [0155]-[0157]. 
As further motivation for the combination, it would have been obvious to one of ordinary skill in the art at the time of filing to include the interface configured to allow the assigning of itemized costs as taught by Aguilar in the combination of McCandless, Khasis, Dube and Arunapuram, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As discussed above, the interface would still be used to divide responsibility for itemized costs, and one of ordinary skill in the art would have recognized that using the interface of Aguilar with estimated costs would have had predictable results. See MPEP 2141 I. 
Therefore, as Aguilar is analogous art to the claimed invention and specific motivations to combine Aguilar into the combination have been presented (the same also applies to the other references used to reject claim 7), the number of references does not indicate the non-obviousness of the combination or the use of improper hindsight reasoning. The 35 U.S.C. 103 rejection of claim 7 has been maintained. For the same reasons above, the 35 U.S.C. rejections of claims 17 and 26-28 have been maintained as well.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3-4, 6-10, 13-14, and 16-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating a quote for a commercial shipment. 
Claim 3 recites the concept of generating a quote for a commercial shipment which is a certain method of organizing human activity including managing commercial interactions. A method comprising: determining an expected trip cost based, at least in part, on first trip data that includes logistic information relating to items to be transported commercially; determining an estimated trip cost based, at least in part, on second trip data that indicates one or more estimated logistic occurrences while the items are transported commercially; wherein each estimated logistic occurrence, of the one or more estimated logistic occurrences, is associated with one or more occurrence probabilities; generating a first commercial transport cost plan, wherein the first commercial transport cost plan is based on both the expected trip cost and the estimated trip cost; receiving actual trip cost data, wherein the actual trip cost data reflects a cost of implementing the first commercial transport cost plan; producing updated data by 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a computer system and a historical database. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the method being “computer-implemented”, the “electronic” nature of the commercial transport cost plan, as well as the receiving of actual cost data, updating the historical database and generating the second transport cost plan all occurring in “real-time” similarly amounts to generic computer implementation. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer system and 
Claims 4 and 6 further limit the abstract idea of claim 3 without adding any new additional elements. Therefore, by the analysis of claim 3 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 7 recites the concept of generating a quote for a commercial shipment and assigning costs associated with the quote to commercial entities which is a certain method of organizing human activity including managing commercial interactions. A method comprising: Atty Dkt No. 60528-0035 (Client Ref. 10069-0011NP)9determining an expected trip cost based, at least in part, on logistic information relating to items to be transported commercially; determining an estimated trip cost based, at least in part, on one or more estimated logistic occurrences while the items are transported commercially; wherein each estimated logistic occurrence, of the one or more estimated logistic occurrences, is associated with one or more occurrence probabilities; generating a commercial transport cost plan; wherein the commercial transport cost plan is based on both the expected trip cost and the estimated trip cost; wherein the commercial transport cost plan comprises a plurality of itemized costs for commercial transportation that includes one or more estimated costs; generating information that, when processed, displays the plurality of itemized costs that includes one or more estimated costs; causing the information to be transmitted to a 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a computer system, a graphical user interface, a client computing device. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the method being “computer-implemented” and the “electronic” nature of the commercial transport cost plan similarly amounts to generic computer implementation. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer system, a graphical user interface, a client computing device amount to no more than mere instructions to 
Claim 8 further limits the abstract idea of claim 7 without adding any new additional elements. Therefore, by the analysis of claim 7 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 9 further limits the abstract idea of claim 3 without adding any new additional elements. Therefore, by the analysis of claim 3 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Regarding claim 10, the claim further limits the abstract idea of claim 3 while introducing the new additional elements of one or more computer networks, sending a commercial transport cost plan to a commercial entity, receiving an acceptance of the plan, and sending the plan to one or more commercial entities in response to the acceptance. 
The claim does not integrate the judicial exception into a practical application The one or more computer networks is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The two “sending” and one “receiving” additional elements are extra-solution activity, namely the post-solution activity of sending a generated shipping quote out for approval. Adding these new additional elements into the additional elements from claim 3 still amount to no more than mere instructions to apply the exception using generic computer components and extra-solution activity.
The claim does not amount to significantly more than the judicial exception. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Also, sending and receiving data over a network is recognized as well-understood, routine, and conventional per MPEP 2106.05(d). Therefore, the claim is not patent eligible.
Claim 13 recites the concept of generating and updating a quote for a commercial shipment which is a certain method of organizing human activity including managing commercial interactions. Instructions that, when executed, cause: determining, an expected trip cost based, at least in part, on first trip data that includes logistic information relating to items to be transported commercially; determining an estimated trip cost based, at least in part, on second trip data that indicates one or more estimated logistic occurrences while the items are transported commercially; wherein each estimated logistic occurrence, of the one or more estimated logistic occurrences, is associated with one or more occurrence probabilities; Atty Dkt No. 60528-0035 (Client Ref. 10069-0011NP)12generating a first commercial transport cost plan, wherein the first commercial transport cost plan is based on both the expected trip cost and the estimated trip cost; receiving actual trip cost data, wherein the actual trip cost data reflects a cost of implementing the first commercial transport cost plan; producing updated data by updating the first trip data, the second trip data, and particular one or more occurrence probabilities for particular one or more estimated logistical occurrences, wherein said updating is based on the actual trip cost data; and generating a second commercial transport cost plan based, at least in part, on the updated data all, as a whole, fall under the category of managing commercial interactions. The claims fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, such as a commercial interaction of generating a shipping quote. Mere recitation of generic computer components does not remove the claims from this grouping. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of one or more non-transient computer-readable media, one or more processors, a computer system, and a historical database. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the method being “computer-implemented”, the “electronic” nature of the commercial transport cost plan, as well as the receiving of actual cost data, updating the historical database and generating the second transport cost plan all occurring in “real-time” similarly amounts to generic computer implementation. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more non-transient computer-readable media, one or more processors, a computer system, and a historical database amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the method being “computer-implemented”, the “electronic” nature of the commercial transport cost plan, as well as the receiving of actual cost data, updating the historical database and generating the second transport cost plan all occurring in “real-time” similarly amounts to generic computer implementation. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to 
Claims 14 and 16 further limit the abstract idea of claim 13 without adding any new additional elements. Therefore, by the analysis of claim 13 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 17 recites the concept of generating a quote for a commercial shipment and assigning costs associated with the quote to commercial entities which is a certain method of organizing human activity including managing commercial interactions. Instructions that, when executed, cause: determining an expected trip cost based, at least in part, on logistic information relating to items to be transported commercially; determining an estimated trip cost based, at least in part, on one or more estimated logistic occurrences while the items are transported commercially; wherein each estimated logistic occurrence, of the one or more estimated logistic occurrences, is associated with one or more occurrence probabilities; generating a commercial transport cost plan; wherein the commercial transport cost plan is based on both the expected trip cost and the estimated trip cost; Atty Dkt No. 60528-0035 (Client Ref. 10069-0011NP)14wherein the commercial transport cost plan comprises a plurality of itemized costs for commercial transportation that includes one or more estimated costs; generating information that, when processed, displays the plurality of itemized costs; causing the information to be transmitted to a client; receiving user selection data indicating a first set of itemized costs, of the plurality of itemized costs, to be associated with a first commercial entity; responsive to receiving the user selection data: associating the first set of itemized costs with the first commercial entity and associating a second set of itemized costs, of the plurality of itemized costs, with a second commercial entity all, as a whole, fall under the category of managing commercial interactions. The claims fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, such as a commercial interaction of generating a shipping quote. Mere recitation of 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of one or more non-transient computer-readable media, one or more processors, a computer system, a graphical user interface, a client computing device. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the method being “computer-implemented” and the “electronic” nature of the commercial transport cost plan similarly amounts to generic computer implementation. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more non-transient computer-readable media, one or more processors, a computer system, a graphical user interface, a client computing device amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the method being “computer-implemented” and the “electronic” nature of the commercial transport cost plan similarly amounts to generic computer implementation. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer 
Claim 18 further limits the abstract idea of claim 17 without adding any new additional elements. Therefore, by the analysis of claim 17 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 19 further limits the abstract idea of claim 13 without adding any new additional elements. Therefore, by the analysis of claim 13 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Regarding claim 20, the claim further limits the abstract idea of claim 13 while introducing the new additional elements of one or more computer networks, sending a commercial transport cost plan to a commercial entity, receiving an acceptance of the plan, and sending the plan to one or more commercial entities in response to the acceptance. 
The claim does not integrate the judicial exception into a practical application The one or more computer networks is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The two “sending” and one “receiving” additional elements are extra-solution activity, namely the post-solution activity of sending a generated shipping quote out for approval. Adding these new additional elements into the additional elements from claim 13 still amount to no more than mere instructions to apply the exception using generic computer components and extra-solution activity.
The claim does not amount to significantly more than the judicial exception. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Also, sending and receiving data over a network is recognized as well-
Claims 21-22 further limit the abstract idea of claim 3 without adding any new additional elements. Therefore, by the analysis of claim 3 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 23 further limits the abstract idea of claim 3 while introducing the additional elements of an application, a user device and a cloud-based application. The claim does not integrate the abstract idea into a practical application because the elements of an application and a cloud-based application are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the “electronic” nature of the bill of sale and the “electronic” copy of a physical invoice similarly amount to generic computer implementation. Adding these new additional elements into the additional elements from claim 3 still amount to no more than mere instructions to apply the exception using generic computer components and computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components and implementation cannot provide an inventive concept. The claim is not patent eligible.
Claim 24 further limits the abstract idea of claim 3 without adding any new additional elements. Therefore, by the analysis of claim 3 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Regarding claim 25, the claim further limits the abstract idea of claim 3 while introducing the new additional elements of one or more computer networks and sending a commercial transport cost plan to a commercial entity. 
The claim does not integrate the judicial exception into a practical application The one or more computer networks is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The “sending” additional element is extra-solution activity, namely the post-solution activity of sending a generated shipping quote. Adding these new additional elements into the additional elements from claim 3 still amount to no more than mere instructions to apply the exception using generic computer components and extra-solution activity.
The claim does not amount to significantly more than the judicial exception. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Also, sending and receiving data over a network is recognized as well-understood, routine, and conventional per MPEP 2106.05(d). Therefore, the claim is not patent eligible.
Claim 26 further limits the abstract idea of claim 7 while introducing the additional element of a graphical control. The claim does not integrate the abstract idea into a practical application because the element of a graphical control is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional elements from claim 7 still amount to no more than mere instructions to apply the exception using generic computer components and computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components and implementation cannot provide an inventive concept. The claim is not patent eligible.
Claim 27 further limits the abstract idea of claim 7 while introducing the additional element of a delegation control. The claim does not integrate the abstract idea into a practical application because the element of a delegation control is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic 
Regarding claim 28, the claim further limits the abstract idea of claim 7 while introducing the new additional elements of one or more computer networks and automatically sending sets of itemized costs to commercial entities. 
The claim does not integrate the judicial exception into a practical application The one or more computer networks is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The “automatic sending” additional element is extra-solution activity, namely the post-solution activity of sending a generated shipping quote. Adding these new additional elements into the additional elements from claim 7 still amount to no more than mere instructions to apply the exception using generic computer components and extra-solution activity.
The claim does not amount to significantly more than the judicial exception. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Also, sending and receiving data over a network is recognized as well-understood, routine, and conventional per MPEP 2106.05(d). Therefore, the claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 7, 17, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over McCandless et al. (U.S. Pre-Grant Publication No. 2018/0330324, hereafter known as McCandless) in view of Khasis (U.S. Pre-Grant Publication No. 2018/0003516, hereafter known as Khasis), further in view of Dube et al. (U.S. Pre-Grant Publication No. 2016/0321609, hereafter known as Dube), further in view of Arunapuram et al. (U.S. Pre-Grant Publication No. 2002/0019759, hereafter known as Arunapuram) and https://smartphones.gadgethacks.com/how-to/use-your-phones-camera-split-bills-more-easily-with-friends-0160623/ (“Use Your Phone's Camera to Split Bills More Easily with Friends”, published 03/07/2015, hereafter known as Aguilar).
Regarding claim 7, McCandless teaches:
A computer-implemented method comprising: (see Fig. 4 and [0053] “FIG. 4 depicts a block diagram of an example method 400 of dynamically managing shipping agreements. The method 400 may be facilitated by a module, electronic device, or the like”)
determining, by a computer system, an expected trip cost based, at least in part, on logistic information relating to items to be transported commercially (see Fig. 4 elements 405 and 415 as well as [0054] "The method 400 may begin with the electronic device receiving (block 405), from a shipper entity via a network connection, a request for a shipping quote related to a shipping job involving the transportation of physical goods, where the request indicates a set of parameters for the shipping job. In embodiments, the set of parameters may include one or more of the following: origin location, destination location, weight of shipment, dimensions of shipment, quantity information, and/or other information" and [0055] "The electronic device may determine (block 415), 
determining, by the computer system, an estimated trip cost based, at least in part, on one or more estimated logistic occurrences while the items are transported commercially (see Fig. 4 elements 425 and 430 as well as [0056] "The electronic device may also optionally locally identify (block 425) at least one current condition, such as timing considerations, weather information, origin location information, destination location information, traffic information, and/or the like" and [0057] "The electronic device may determine (block 430), based on the at least one current condition..., a dynamic pricing rule relevant to the shipping job and indicating a pricing adjustment to the base pricing rate. In embodiments, the dynamic pricing rule...may indicate a premium or discount to the base pricing rate." Also see [0025] “The dynamic pricing module 110 may interface with a database 108 or other type of memory configured to store data accessible by the dynamic pricing module 110”)
generating, by the computer system, an electronic commercial transport cost plan; wherein the electronic commercial transport cost plan is based on both the expected trip cost and the estimated trip cost (see Fig. 4 element 435 and [0057] "Accordingly, the electronic device may calculate (block 435), based on the base pricing rate and pricing adjustment, a dynamic pricing rate for the at least one carrier entity to fulfill the shipping job.")
wherein the electronic commercial transport cost plan comprises  (see Fig. 4 element 435 and [0057] "Accordingly, the electronic device may calculate (block 435), based on the base pricing rate and pricing adjustment, a dynamic pricing rate for the at 
McCandless does not explicitly teach that the logistic occurrences are associated with one or more probabilities. McCandless teaches that “As an additional example, a dynamic pricing rule may specify the following: if the capacity data indicates that the available capacity of the carrier is under 5%, apply a 20% increase to the base rate" in [0035]. McCandless implies that, since the conditions are current, they have a 100% chance of occurring and affecting the transportation of items. Furthermore McCandless teaches providing dynamic price rates for more than one carrier and allowing the user to choose a preferred option (see [0042] “The dynamic pricing module 210 may provide (236) the pricing information to the shipper 215…and may include a dynamic pricing rate for each of the carrier(s)… The shipper 215 (or a user associated therewith) may examine the pricing information to assess the available options and ultimately select or decide on a preferred option.”). McCandless also does not explicitly teach the electronic commercial transport cost plan comprising itemized costs, generating and transmitting a graphical user interface to a client device to display the itemized costs and receive selections associating itemized costs with commercial entities. Khasis teaches that:
wherein each estimated logistic occurrence, of the one or more estimated logistic occurrences, is associated with one or more occurrence probabilities (see [0111] "The optimization server 1310...may present information...about the route...such as...the likelihood of congestion, the likelihood of an accident, as well as location specific delays" showing that traffic congestion and accidents can be forecasted as a probability and [0089] “The prediction module 1336 may use…past weather information to predict traffic conditions on a road at a precise future geographic location of the driver or vehicle” showing that weather information is used to predict traffic conditions and [0081] “For each segment of the route for which real-time traffic information is not available, the optimization server may request and receive historical information on the segment from: 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Khasis with McCandless. As stated in Dube [0021], “Many planning and operational decisions need to be made under uncertain conditions associated with weather, market, available capacity, and the like”. Updating the method of McCandless to account for uncertainty would allow it to handle the many decisions that need to be made without 100% certainty regarding conditions.
However, the combination of McCandless, Khasis, and Dube does not explicitly teach the electronic commercial transport cost plan comprising itemized costs, generating and transmitting a graphical user interface to a client device to display the itemized costs and receive selections associating itemized costs with commercial entities. Arunapuram teaches:
(see [0126] “the FP module allocates appropriate portions of the actual costs incurred by the carriers (and itemized in the carrier invoices)”)
generating graphical user interface information that, when processed at a computing device, causes a graphical user interface to be displayed 
causing the graphical user interface information to be transmitted to a client computing device (see [0165] “the FP module 500 creates an invoice record reflecting the allocated invoice cost and sends a notification to accounts receivable through the accounts receivable interface 506 (again, either electronically or in hard copy format) to an accounts receivable system through accounts receivable interface 506. Optionally, at this step customer invoices interface 508 can be used to send a version of the order invoice record as a bill (electronically…) to the customers 320.”)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the itemization and allocation of shipping costs among commercial entities of Arunapuram with the combination of McCandless, Khasis, and Dube. Regarding the itemization of costs, the claimed invention is merely a combination of old elements, namely itemizing shipping costs and generating shipping cost quotes. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Arunapuram further teaches associating portions of the itemized costs to multiple commercial entities (see Fig. 8 step 808 and [0126] “orders from different clients to be combined into a single freight movement by a single carrier” and [0155]-[0157] “For example, if shipment X has a weight of 1300, and comprises only two orders, order A and order B. If order A has a weight of 500 while order B has a weight of 800, the weight-based capacity allocation per order is as follows… Order A will be allocated 39% of the cost and Order B will be allocated 61% of the cost.”). However, the combination of McCandless, Khasis, Dube and Arunapuram still does not explicitly teach generating and transmitting a graphical user interface to a client device to display the itemized costs and receive selections associating itemized costs with commercial entities. Aguilar teaches:
wherein the graphical user interface displays the plurality of itemized costs
receiving, via the graphical user interface, user selection data indicating a first set of itemized costs, of the plurality of itemized costs, to be associated with a first commercial entity (see top left figure on page 4 and the last paragraph of page 3 “Once you're ready to divvy everything up, select the person from the tabs underneath and simply tap on an item to designate it to that person”)
responsive to receiving the user selection data: associating, by the computer system, the first set of itemized costs with the first commercial entity, and Atty Dkt No. 60528-0035 (Client Ref. 10069-0011NP)10associating, by the computer system, a second set of itemized costs, of the plurality of itemized costs, with a second commercial entity (see the two figures at the top of page 5 and the paragraph on page 4 “After tax and tip are calculated, you'll be able to view the total for each person on the bill”)
One of ordinary skill in the art would have recognized that applying the known technique of Aguilar to the combination of McCandless, Khasis, Dube and Arunapuram would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Aguilar to the teaching of the combination of McCandless, Khasis, Dube and Arunapuram would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such associating itemized costs via user selections on a graphical user interface. Further, applying associating itemized costs via user selections on a graphical user interface to the combination of McCandless, Khasis, Dube and Arunapuram would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the commercial entities to have more flexibility in dividing shipping costs than the prescribed rules of Arunapuram [0155]-[0157].
Regarding claim 17, McCandless teaches:
One or more non-transient computer-readable media comprising instructions that, when executed by one or more processors, cause: (see [0070] "certain embodiments are 
For the remaining limitations of claim 17, please see the rejection of claim 7 above.
Regarding claim 26, the combination of McCandless, Khasis, Dube, Arunapuram and Aguilar teaches all of the limitations of claim 7 above. Aguilar further teaches:
the graphical user interface comprises a graphical control associated with each itemized cost of the plurality of itemized costs (see top left figure on page 4 and the last paragraph of page 3 “Once you're ready to divvy everything up, select the person from the tabs underneath and simply tap on an item to designate it to that person” the line item itself functions as a graphical control associated with the itemized cost of the line item) 
and selection of a particular graphical control associated with a particular itemized cost, of the plurality of itemized costs, causes the particular itemized cost to be included in the first set of itemized costs (see top left figure on page 4 and the last paragraph of page 3 “Once you're ready to divvy everything up, select the person from the tabs underneath and simply tap on an item to designate it to that person” once line item is “tapped” it turns orange indicating it has been included in the first set of itemized costs)
One of ordinary skill in the art would have recognized that applying the known technique of Aguilar to the combination of McCandless, Khasis, Dube, Arunapuram and Aguilar would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Aguilar to the teaching of the combination of 
Regarding claim 27, the combination of McCandless, Khasis, Dube, Arunapuram and Aguilar teaches all of the limitations of claim 7 above. Aguilar further teaches:
the graphical user interface further comprises a delegation control to delegate costs (see top left figure on page 4 and the last paragraph of page 3 “Once you're ready to divvy everything up, select the person from the tabs underneath and simply tap on an item to designate it to that person” the delegation control is the set of tabs)  
said receiving the user selection data via the graphical user interface is performed in response to user selection of the delegation control (see top left figure on page 4 and the last paragraph of page 3 “Once you're ready to divvy everything up, select the person from the tabs underneath and simply tap on an item to designate it to that person” receiving the user selection of itemized costs to be delegated is performed immediately following the selection of the delegation control)
One of ordinary skill in the art would have recognized that applying the known technique of Aguilar to the combination of McCandless, Khasis, Dube, Arunapuram and Aguilar would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Aguilar to the teaching of the combination of McCandless, Khasis, Dube, Arunapuram and Aguilar would have yielded predictable results .
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over McCandless in view of Khasis, further in view of Dube, further in view of Arunapuram, Aguilar and https://apps.apple.com/us/app/tab-simple-way-to-split-bill/id595068606 (version history dated 12/9/2014, hereafter known as Tab).
Regarding claim 28, the combination of McCandless, Khasis, Dube, Arunapuram and Aguilar teaches all of the limitations of claim 7 above. Arunapuram further teaches:
a set of commercial entities comprises at least the first commercial entity and the second commercial entity (see Fig. 8 step 808 and [0126] “orders from different clients to be combined into a single freight movement by a single carrier”)
and the method further comprises,  (see [0165] “the FP module 500 creates an invoice record reflecting the allocated invoice cost and sends a notification to accounts receivable through the accounts receivable interface 506 (again, either electronically or in hard copy format) to an accounts receivable system through accounts receivable interface 506. Optionally, at this step 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the set of commercial entities comprising at least a first and second commercial entities of Arunapuram with the combination of McCandless, Khasis, and Dube. Regarding the itemization of costs, the claimed invention is merely a combination of old elements, namely multi-order shipping and generating shipping cost quotes. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Aguilar further teaches receiving user selection data for delegating sets of itemized costs to commercial entities in pages 3-5. However, Aguilar teaches that an entity will have to show the other entity/entities the delegated costs in page 4 (“From there, it's up to you to show everyone the total and split everything through cash or card”). Therefore, the combination of McCandless, Khasis, Dube, Arunapuram and Aguilar does not explicitly teach, responsive to receiving customer selection data, automatically sending by the computer system via one or more computer networks, information indicating the sets of itemized costs to commercial entities. Tab teaches:
and the method further comprises, responsive to receiving the user selection data: automatically sending, by the computer system via one or more computer networks to one or more commercial entities of the set of commercial entities, information indicating one or both of: the first set of itemized costs associated with the first commercial entity, or the second set of itemized costs associated with the second commercial entity (see v. 2.01 update dated 12/9/2014 on page 4 “Now you can join onto a bill someone else in your party already started! Everything stays synced and updates are shown in realtime as people make changes” as user selection data is received, the computer sends via network information indicating the breakdown of assigned costs (i.e. both the second set 
Examiner would like to note that Tab discloses additional features of the same mobile application disclosed in Aguilar (namely, the “Tab” app). In addition, one of ordinary skill in the art would have recognized that applying the known technique of Tab to the combination of McCandless, Khasis, Dube, Arunapuram and Aguilar would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Tab to the teaching of the combination of McCandless, Khasis, Dube, Arunapuram and Aguilar would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such automatically sending via networks information indicating the sets of itemized costs associated with a first and second commercial entity. Further, automatically sending via networks information indicating the sets of itemized costs associated with a first and second commercial entity to the combination of McCandless, Khasis, Dube, Arunapuram and Aguilar would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient communication of the allocation of the itemized costs to commercial entities than the technique of showing other entities the physical screen of the first entity as disclosed in page 4 of Aguilar.
Novelty/Non-Obviousness
Regarding claims 3 and 13, the claims are distinguished over the current art of record. The closest prior art is the combination of McCandless et al. (U.S. Pre-Grant Publication No. 2018/0330324, hereafter known as McCandless) in view of Dube et al. (U.S. Pre-Grant Publication No. 2016/0321609, hereafter known as Dube), further in view of Khasis (U.S. Pre-Grant Publication No. 2018/0003516, hereafter known as Khasis) and Kefford et al. (U.S. Pre-Grant Publication No. 2008/0004844, hereafter known as Kefford). Kefford teaches receiving an actual cost of implementing a plan (see [0065] “the cost estimation module will generate an 
Other prior art also fails to explicitly teach the updating of one or more occurrence probabilities based on actual trip cost data. Tadano et al. (U.S. Pre-Grant Publication No. 2021/0201248, hereafter known as Tadano) teaches correcting transportation costs based on actual trip cost data (see [0052] “The correction unit 12 calculates a corrected cost obtained by correcting a transportation cost, which is acquired by the transportation cost acquisition unit 11 after a transportation operation of a transportation resource 30 transporting an article 31 from a transportation source WS 21 to a transportation destination WS 22 has been completed, based on information representing reliability relating to the transportation cost”). However, while Tadano contemplates events occurring that affect transportation cost (see [0053] and [0058] “The correction unit 12 can use, as the above-described information representing reliability relating to a transportation cost, information on, for example, the followings:… an occurrence of an event involving a change in a transportation environment (rearrangement of transportation operators is performed, available transportation routes are changed because of an occurrence of a failure or an accident, or the like)”) Tadano is nonetheless silent regarding updating the probabilities of these events occurring. Therefore, it is in the updating of the first trip data, second trip data, and the occurrence probabilities based on the actual trip cost data that the claims distinguish over the current art of record.
Regarding claims 4, 6, 9, 10 and 21-25, the claims are distinguished over the prior art of record by virtue of their dependency on claim 3. Therefore, it is in the updating of the first trip 
Regarding claims 14, 16 and 19-20, the claims are distinguished over the prior art of record by virtue of their dependency on claim 13. Therefore, it is in the updating of the first trip data, second trip data, and the occurrence probabilities based on the actual trip cost data that the claims distinguish over the current art of record. 
Regarding claims 8 and 18, the claims are distinguished over the current art of record. As stated above, the combination of McCandless, Khasis, Dube, Arunapuram and Aguilar teach all of the limitations of claim 7 and 17, on which claims 8 and 18, respectively, depend. However, the combination of McCandless, Khasis, Dube, and Arunapuram teaches that the itemized costs are divided up based on user selection of a commercial entity and an itemized cost, not based on an itemized cost’s occurrence probability relative to a probability threshold. Therefore, it is in the associating portions of itemized costs to entities based on occurrence probabilities being above or below a threshold that the claims are distinguished over the current art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
                                                                                                                                                                                                     /GEORGE CHEN/Primary Examiner, Art Unit 3628